DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 03/01/2022 has been entered. Claims 1,12 and 20 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-20 are still pending in this application, with claims 1,12 and 20 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 01, 2022 has been entered.

Response to Arguments
1.	Applicant's arguments filed on 02/01/2022 on pages 16
of applicant's remark regarding Claims 1,12,20, the applicant argues that the examiner combines intelligent adaptation controller of Aaron and the machine learning model of Fu to achieve the claimed machine learning model of the applicant.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Aaron teaches a method
of data rate adaptation using intelligent controller. The intelligent controller uses information such as communication conditions, QoE, etc. along with the predefined rules and criteria to determine the needed rate.
The artificial intelligence method used by Aaron is
considered as a machine learning model (Aaron Para[0120]). Examiner relies on Fu for the application performance
parameter which is similar to the parameters disclosed by
Aaron to further enhance the controller. Nowhere in the
office action, examiner tried to combine the intelligent
adaptation controller of Aaron with the machine learning
model of Fu. Thus, the applicant’s arguments have been
fully considered but they are not persuasive.

Applicant’s arguments with respect to rejection of Claims 1,12 and 20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al. (US 2010/0248643 A1, hereinafter referred to as “Aaron”) in view of FU et al. (US 2018/0367844 A1, hereinafter referred to as “Fu”), further in view of THAKOLSRI et al. (US 2010/0097932 A1, hereinafter referred to as “Thakolsri”) and further in view of Thiel et al. (US 9,584,966 B1, hereinafter referred to as “Thiel”).

Regarding claims 1,12 and 20, Aaron discloses a method comprising: determining, by the computer device (Aaron Fig.2 Ref:222 The intelligent adaptation controller), a channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values (Aaron Fig.8,10,11 Ref:1002 Para[0172-174] The communication conditions (i.e. radio signal quality parameters) obtained) and the obtained one or more application performance parameter values (Aaron Fig.8,10,11 Ref:106,1008 Para[0172-174] The application related (i.e. performance) information is obtained) using a machine learning model trained to predict the channel quality class (Aaron Para[0120] The intelligent adaptation controller uses AI (i.e. machine learning), communication conditions (i.e. RF channel) and application related information) from a set of channel quality classes (Aaron Para[0102] The intelligent adaptation controller selects an appropriate threshold relating to a QoS factor or communication condition from the set of laddered thresholds to determine a new rate (i.e. class)) based on one or more radio signal quality parameters and one or more application performance parameters (Aaron Para[0136] The predefined rules and criteria (i.e. trained) used by the controller). 
Aaron does not explicitly disclose wherein the channel quality class identifies a user density associated with the base station, a user speed associated with the UE device, or whether the UE device is indoors or outdoors.
However, Thiel from the same field of invention discloses wherein the channel quality class identifies a user density associated with the base station (not given patentable weight due to non-selective option), a user speed associated with the UE device, or whether the UE device is indoors or outdoors (Thiel Fig.1A,5 Col:8 Lines:58-67 Col:9 Lines:1-11,25-33,45-48 Col:10 Lines:5-9 The metric information (i.e. channel quality) is used by the system to classify the calls (i.e. UE) as indoor or outdoor. The system also identifies the mobility at a threshold speed (i.e. user speed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron to have the feature of “wherein the channel quality class identifies a user speed associated with the UE device, or whether the UE device is indoors or outdoors” as taught by Thiel. The suggestion/motivation would have been to improve network performance by using the knowledge of call classification (Thiel Col:3 Lines:13-19).
Aaron in view of Thiel does not explicitly disclose obtaining by a computer device associated with a base station, one or more radio signal quality parameter values for a user equipment (UE) device via an interface of the base station that wirelessly communicates with the UE device; obtaining, by the computer device, one or more application performance parameter values from the UE device.
However, Fu from the same field of invention discloses obtaining by a computer device associated with a base station (Fu Fig.24 Ref:4 A network node (i.e. base station)), one or more radio signal quality parameter values (Fu Para[0085,0092] The radio base station or eNB determines signal strength (i.e. radio quality parameter) of the radio channel carrying video packets of the user device) for a user equipment (UE) device (Fu Fig.24 Ref:300 A user device (i.e. UE)) via an interface of the base station that wirelessly communicates with the UE device (Fu Fig.24 Ref:1 The base station and the user device in a wireless communication system); 
obtaining, by the computer device, one or more application performance parameter values from the UE device (Fu Para[0081-86] The user device determines necessary metrics (i.e. buffer status metric, delay metric, throughput metric) used in the buffer control model. Para[0092] The user device transmits the metrics (i.e. application performance parameter) to the external device (i.e. base station)) where the buffer control model is implemented);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron and Thiel to have the feature of “obtaining by a computer device associated with a base station, one or more radio signal quality parameter values for a user equipment (UE) device via an interface of the base station that wirelessly communicates with the UE device; obtaining, by the computer device, one or more application performance parameter values from the UE device” as taught by Fu. The suggestion/motivation would have been to efficiently control buffers by taking appropriate actions (Fu Para[0008]).
Aaron in view of Thiel and Fu does not explicitly disclose identifying, by the computer device, an application data stream associated with the UE device; selecting, by the computer device, an application bandwidth for the application data stream based on the determined channel quality class; and sending, by the computer device, application data associated with the application data stream to the UE device based on the selected application bandwidth.
However, Thakolsri from the same field of invention discloses identifying, by the computer device (Thakolsri Para[0098] The apparatus is a computer (i.e. computer device) which can be a router (i.e. base station)), an application data stream associated with the UE device (Thakolsri Fig.2 Para[0062] The video content (i.e. application data stream) is considered for the resource allocation); 


selecting, by the computer device, an application bandwidth for the application data stream based on the determined channel quality class (Thakolsri Fig.2 Para[0064-66,0087] The resources allocated to a UE (i.e. bandwidth) is determined based on the channel quality condition where very good channel quality (i.e. class) means higher priority for higher resource allocation); and 
sending, by the computer device, application data associated with the application data stream to the UE device based on the selected application bandwidth (Thakolsri Fig.1 Para[0048,0076] The base station (i.e. router) sends packets to the UE using the resources allocated to the UE based on the optimization function). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel and Fu to have the feature of “identifying, by the computer device, an application data stream associated with the UE device; selecting, by the computer device, an application bandwidth for the application data stream based on the determined channel quality class; and sending, by the computer device, application data associated with the application data stream to the UE device based on the selected application bandwidth” as taught by Thakolsri. The suggestion/motivation would have been to avoid noticeable quality fluctuations (Thakolsri Para[0008]).

Specifically for claim 12, Aaron discloses a base station device that includes a processor (Aaron Fig.7 Ref:724,726 A processor and memory in the base station).
Regarding claims 2 and 13, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu further discloses wherein the one or more radio signal quality parameter values include at least one of: a channel quality indicator value (not given patentable weight due to non-selective option); a signal to noise ratio value (not given patentable weight due to non-selective option); a block error rate value (not given patentable weight due to non-selective option); a received signal strength indication value (not given patentable weight due to non-selective option); a reference signal received quality value; a reference signal received power value (Fu Para[0063,0238] The RSRP or RSRQ represents signal quality); or a throughput value (not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel and Thakolsri to have the feature of “wherein the one or more radio signal quality parameter values include a reference signal received quality value; a reference signal received power value” as taught by Fu. The suggestion/motivation would have been to efficiently control buffers by taking appropriate actions (Fu Para[0008]).
Regarding claims 3 and 14, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Fu further discloses wherein obtaining the one or more application performance parameter values from the UE device includes: obtaining the one or more application performance parameter values from a video playing application running on the UE device (Fu Para[0276] A video player (i.e. application) application running on the user device for which the buffer control model is being used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel and Thakolsri to have the feature of “wherein obtaining the one or more application performance parameter values from the UE device includes: obtaining the one or more application performance parameter values from a video playing application running on the UE device” as taught by Fu. The suggestion/motivation would have been to efficiently control buffers by taking appropriate actions (Fu Para[0008]).
Regarding claim 11, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Thakolsri further discloses wherein selecting the application bandwidth for the application data stream based on the determined channel quality class includes: selecting at least one of a resolution (not given patentable weight due to non-selective option), bandwidth (Thakolsri Para[0062] The resources allocated to the UE for its application by the allocation utility function is considered as allocated bandwidth), or encoding quality for a video stream associated with the application data stream (not given patentable weight due to non-selective option).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel and Fu to have the feature of “wherein selecting the application bandwidth for the application data stream based on the determined channel quality class includes: selecting bandwidth associated with the application data stream” as taught by Thakolsri. The suggestion/motivation would have been to avoid noticeable quality fluctuations (Thakolsri Para[0008]).



Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron in view of Thiel, Fu, Thakolsri and further in view of GRINSHPUN et al. (US 2016/0226703 A1, hereinafter “Grinshpun”).
	


Regarding claims 4 and 15, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose wherein the one or more application performance parameters include at least one of: a time to video start value; a rebuffering time value; an average bit rate value; a maximum bit rate value; a playback error rate value; a video latency value; or a lag ratio value.
However, Grinshpun from a similar field of invention discloses wherein the one or more application performance parameters include at least one of: a time to video start value (not given patentable weight due to non-selective option); a rebuffering time value (not given patentable weight due to non-selective option); an average bit rate value (not given patentable weight due to non-selective option); a maximum bit rate value (not given patentable weight due to non-selective option); a playback error rate value (not given patentable weight due to non-selective option); a video latency value (Grinshpun Para[0186-188] The context aware scheduler is using a resource allocation schema that fulfill delay requirements (i.e. latency) that means that the scheduler is monitoring the delay experienced by the application of the UE); or a lag ratio value (not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “wherein the one or more application performance parameters include a video latency value” as taught by Grinshpun. The suggestion/motivation would have been to improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun Para[0020]).

Regarding claims 5 and 16, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose selecting the machine learning model from a plurality of machine learning models based on a performance metric, associated with the plurality of machine learning models, with respect to determining channel quality classes for UE devices.
However, Grinshpun from a similar field of invention discloses selecting the machine learning model from a plurality of machine learning models based on a performance metric, associated with the plurality of machine learning models, with respect to determining channel quality classes for UE devices (Grinshpun Fig.6 Ref:S650 Para[0135] The determined statistical vectors of metrics with bearer conditions. Para[0142] The scheduler receives bearer classification depending on the bearer conditions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “selecting the machine learning model from a plurality of machine learning models based on a performance metric, associated with the plurality of machine learning models, with respect to determining channel quality classes for UE devices” as taught by Grinshpun. The suggestion/motivation would have been to improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun Para[0020]).

Regarding claims 6 and 17, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose wherein the one or more radio signal quality parameter values include a time series of radio signal quality parameter values, and wherein determining the channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values using a machine learning model includes: predicting the channel quality class based on the time series of radio signal quality parameter values.
However, Grinshpun from a similar field of invention discloses wherein the one or more radio signal quality parameter values include a time series of radio signal quality parameter values (Grinshpun Para[0121-122] The bearer channel conditions data is collected), and wherein determining the channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values using a machine learning model includes: predicting the channel quality class based on the time series of radio signal quality parameter values (Grinshpun Para[0148] The CTM determines possible (i.e. predict) bearer conditions class).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “wherein the one or more radio signal quality parameter values include a time series of radio signal quality parameter values, and wherein determining the channel quality class associated with the UE device based on the obtained one or more radio signal quality parameter values using a machine learning model includes: predicting the channel quality class based on the time series of radio signal quality parameter values” as taught by Grinshpun. The suggestion/motivation would have been to improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun Para[0020]).



Regarding claims 7 and 18, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose obtaining a time series of application performance parameter values associated with the UE device; and wherein predicting the channel quality class based on the time series of radio signal quality parameter values is further based on the obtained time series of application performance parameter values.
However, Grinshpun from a similar field of invention discloses obtaining a time series of application performance parameter values associated with the UE device (Grinshpun Fig.6 Ref:S620 Para[0135] The vector statistics (i.e. time series)); and wherein predicting the channel quality class based on the time series of radio signal quality parameter values is further based on the obtained time series of application performance parameter values (Grinshpun Para[0148] The CTM determines possible (i.e. predict) bearer conditions class).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “obtaining a time series of application performance parameter values associated with the UE device; and wherein predicting the channel quality class based on the time series of radio signal quality parameter values is further based on the obtained time series of application performance parameter values” as taught by Grinshpun. The suggestion/motivation would have been to improve end user quality of experience for specific mobile application by having the eNB be aware of the application type (Grinshpun Para[0020]).



Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron in view of Thiel, Fu, Thakolsri, Grinshpun and further in view of Yu et al. (US 2016/0140956A1, hereinafter “Yu”).


Regarding claims 8 and 19, Aaron in view of Thiel, Fu, Thakolsri and Grinshpun discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu, Thakolsri and Grinshpun does not explicitly disclose wherein the machine learning model includes a recurrent neural network.
However, Yu from a similar field of invention discloses wherein the machine learning model includes a recurrent neural network (Yu Fig.2 Ref:110 Para[0024] The sequence recognizer contains a recurrent neural network).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu, Thakolsri and Grinshpun to have the feature of “wherein the machine learning model includes a recurrent neural network” as taught by Yu. The suggestion/motivation would have been to output a prediction output based on the set of observed features (Yu Para[0005]).




Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aaron in view of Thiel, Fu, Thakolsri and further in view of Bengtsson et al. (US 6347217B1, hereinafter “Bengtsson”).

Regarding claim 9, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose further comprising: obtaining location information associated with the UE device; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information.
However, Bengtsson from a similar field of invention discloses further comprising: obtaining location information associated with the UE device; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information (Bengtsson Fig.6 Col:6 Lines:11-21 The frame error rate in the cell is stored together with the location in the cell).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “obtaining location information associated with the UE device; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information” as taught by Bengtsson. The suggestion/motivation would have been to provide link quality measurements for accurately estimating the perceived signal quality in the system (Bengtsson, [Col:2 Lines:10-21).
	
Regarding claim 10, Aaron in view of Thiel, Fu and Thakolsri discloses the method and the base station device as explained above for Claim 1. Aaron in view of Thiel, Fu and Thakolsri does not explicitly disclose further comprising: determining, based on the obtained location information, that channel quality class information for a location associated with the UE device has not been determined; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information includes: using a machine learning model trained based on data that associates channel quality classes with particular locations to determine the channel quality class for the location associated with the UE device.
However, Bengtsson from a similar field of invention discloses further comprising: determining, based on the obtained location information, that channel quality class information for a location associated with the UE device has not been determined; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information includes: using a machine learning model trained based on data that associates channel quality classes with particular locations to determine the channel quality class for the location associated with the UE device (Bengtsson Fig.6 Col:6 Lines:11-21 The frame error rate in the cell is stored with together with the location in the cell which can be used to train the machine learning model for channel quality classification).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Aaron, Thiel Fu and Thakolsri to have the feature of “determining, based on the obtained location information, that channel quality class information for a location associated with the UE device has not been determined; and wherein determining the channel quality class associated with the UE device using the machine learning model is further based on the obtained location information includes: using a machine learning model trained based on data that associates channel quality classes with particular locations to determine the channel quality class for the location associated with the UE device” as taught by Bengtsson. The suggestion/motivation would have been to provide link quality measurements for accurately estimating the perceived signal quality in the system (Bengtsson, [Col:2 Lines:10-21).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0302892 to Okvist (Fig.5 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2013/0237227 to Nagaraja (Fig.2,3 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415